DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15/210,944, 14/794,285, 13/830,574, 13/135,783, 12/928,690, 12/653,645, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, the applications fail to provide support for “a first one-way valve coupled to said first 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “47C” has been used to designate both a pair of rigid receptacle end caps and a cross member ([0035]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “a subject” in line 3 which should read “the subject” as “a subject” is previously recited in line 2.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “the edge” in line 3. While it is inherent that the throat tube second end has an edge, Applicant is requested to amend the claims for consistency purposes. For example, to read “an edge”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “a plunger having a plunger slidably disposed in said barrel” in line 4. It is unclear if a single plunger or two plungers are being claimed. 
Claim 20 recites the limitation "said barrel internal surface" in lines 4-5 and 12-13.  There is insufficient antecedent basis for this limitation in the claim.
20 recites the limitation "said plunger external surface" in line 5 and 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "said plunger distal end" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 10 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tarrats (US 4,971,053) in view of Chuang (US 5,611,376).
Regarding claim 1, Tarrats discloses an apparatus (suction mask 10; Fig. 2), comprising: a barrel (cylinder or housing 11) having an open barrel proximal end (as the proximal end of housing 11 is open where post 60 extends proximally out) and a barrel distal end (front wall 13) having a first opening (aperture 15) and a second opening (where one-way check valve 30 extends through front wall 30); a plunger (post 60 and piston 16) having a plunger proximal end (towards enlarged proximal end of post 60; Fig. 2) and a plunger distal end (at piston 16), said plunger slidably disposed within said barrel (Fig. 2; column 4, lines 15-19); a first one-way valve (valve 25a) coupled to said first opening (via airway 24) at said barrel distal end (Fig. 2) through which fluid passes into said barrel upon outward draw of said plunger in said barrel (column 3, lines 36-42); a second one-way valve (second one-way check valve 30) coupled to said second opening through which fluid passes out of said barrel upon inward push of said plunger in said barrel (column 3, lines 43-46); and a face mask (mask 21) coupled to said first opening (via airway 24; Fig. 2).
Tarrats teaches the first one-way valve (25a) is in fluid communication with the fist opening (Fig. 2) and wherein a first one-way valve (25a) may be positioned adjacent to the first opening (15; Fig. 1), but fails to explicitly disclose the first one-way valve included in said first opening.
However, Chuang teaches an apparatus comprising a barrel (barrel surrounding piston rod 44; Fig. 1) having an open barrel proximal end and a barrel distal end having a first opening (opening through which valve 43 is positioned; Fig. 1), a plunger (44) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the position of the first one-way valve of Tarrats to be included in said first opening in light of the teachings of Chuang, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Shifting the position of the first one-way valve would not modify the operation of the apparatus as the first one-way valve would still work to allow air to be removed from the tubing when the plunger is withdrawn and prevent air from flowing through the tubing when the plunger is depressed.
Regarding claim 10, Tarrats modified discloses the invention as claimed above, and Tarrats further discloses a throat tube (second section 24b) passing through said face mask (Fig. 2), said throat tube having a tube first end (proximal end of 24b) fluidically connected to said first opening (15) on said barrel distal end (Fig. 2) and a tube second end (distal end of 24b).
Regarding claim 24, Tarrats modified discloses the invention as claimed above, and Tarrats further discloses a handle (enlarged proximal end of post 60) coupled to said plunger proximal end (Fig. 2).

Claim(s) 4-5 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tarrats (US 4,971,053) in view of in view of Chuang (US 5,611,376), as applied to claim 1 above, and further in view of Buttaravoli (US 3,809,079).
Regarding claim 4, Tarrats modified discloses the invention as claimed above, and Tarrats further discloses wherein said face mask (21) has a dome (convex shape of mask 21) extending to a dome outer periphery (at forward edge of the mask 21) configured to engage a subject (Fig. 2; column 3, lines 14-16) but fails to disclose wherein said dome comprises a clear material allowing a user to observe a subject engaged to said face mask or a material drawn up from a throat of said subject.
However, Buttaravoli teaches an apparats (resuscitator 10; Fig. 1) for ventilation of a patient comprising a face mask (face mask 11) that has a dome (convex shape of face mask 11) comprising a clear material (transparent material; column 2, lines 11-13). The transparent material of the face mask would allow a user to observe a subject engaged to said face mask.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dome of modified Tarrats to comprise a clear material as taught by Buttaravoli in order to see inside the face mask and to improve visualization of the patient during use of the apparatus.
Regarding claim 5, Tarrats modified discloses the invention as claimed above, and Tarrats further discloses an annular cuff (soft pliable seal 22) engaged to said dome outer periphery (Fig. 2).

However, Buttaravoli teaches an apparats (resuscitator 10; Fig. 1) for ventilation of a patient comprising a face mask (face mask 11) that has a dome (convex shape of face mask 11) and a throat tube (tube of curved end portion 23) passing through said face mask (Figs. 1, 2), said throat tube having a tube first end (towards face mask 11) and a tube second end (away from face mask 11), and one or more notches (holes 25) disposed in said throat tube second end (Figs. 1, 2), said one or more notches comprise an indentation (distal curved portion of holes 25) on the edge of the throat tube second end (see Fig. 2 where the holes 25 are on the edge of the tube).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the throat tube second end of modified Tarrats to include one or more notches as taught by Buttaravoli in order to increase the amount of air that can be pulled through the tube from both the direction directly below the tube and from the direction adjacent the sides of the tube.

Claim(s) 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tarrats (US 4,971,053) in view of Chuang (US 5,611,376) in view of Buttaravoli (US 3,809,079), as applied to claim 5 above, and further in view of Luria et al. (US 2005/0085799 A1).
Regarding claim 6, modified Tarrats fails to disclose wherein said annular cuff comprises an inflatable tubular member.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute for the annular cuff of modified Tarrats the annular cuff comprising an inflatable tubular member as taught by Luria because the substitution of one known annular cuff for another would have yielded the predictable result of sealing the face mask to the subject during use. 

Claim(s) 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tarrats (US 4,971,053) in view of Chuang (US 5,611,376), as applied to claim 1 above, and further in view of Seitz et al. (US 2007/0251528 A1).
Regarding claims 8-9, modified Tarrats fails to disclose wherein said face mask comprises a plurality of face masks which interchangeably couple to said first opening, and wherein said plurality of face masks include a range of different sizes. 
However, Tarrats teaches the second section of the tube of (24b), which holds the mask (21), is removably attached to the first section (24a; column 3, lines 65-68). Thus, the face mask (21) is removably attached to the first opening (15).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the face mask and removable throat tube of modified Tarrats to comprise a plurality of face masks and removable throat tubes in a range of different sizes which interchangeably couple to said first opening in light of the teachings of Tarrats and Seitz in order to accommodate proper sizing and sealing on different patients, for example, adults, youths, and children.

Claim(s) 20 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tarrats (US 4,971,053) in view of Chen (US 7,387,062).
Regarding claims 20 and 22, Tarrats discloses an apparatus (suction mask 10; Fig. 2), comprising: a barrel (cylinder or housing 11) having an open barrel proximal end (as the proximal end of housing 11 is open where post 60 extends proximally out) and a barrel distal end (front wall 13) having a first opening (aperture 15); a plunger (post 60 and piston 16) slidably disposed in said barrel (Fig. 2; column 4, lines 15-19), wherein a barrel internal surface (inner surface of 11) and a plunger external surface (outer surface of piston 16 and post 60) defines an annular space between said barrel and said plunger (Fig. 2), a first seal (O-ring 17) encircling said plunger proximate said 
Tarrats fails to disclose a first concentric ring, a second concentric ring, and a third concentric ring encircling said plunger in spaced apart relation proximate said plunger distal end, said first seal encircling said plunger disposed between said first concentric ring and said second concentric ring and a second seal encircling said plunger disposed between said second concentric ring and third concentric ring, said second seal compressed between said barrel internal surface and said plunger external surface to reduce transfer of air through said annular space.
However, Chen teaches it was known in prior art to have an apparatus (Fig. 7) comprising a barrel (cylinder 40) having a plunger (42, 41); a first concentric ring (see annotated Fig. 7 below), a second concentric ring (Fig. 7), and a third concentric ring (Fig. 7) encircling said plunger in spaced apart relation proximate said plunger distal end (Fig. 7), a first seal (distal most O-ring 43) encircling said plunger disposed between said first concentric ring and said second concentric ring (Fig. 7), and a second seal (proximal most O-ring 43) encircling said plunger disposed between said second concentric ring and said third concentric ring (Fig. 7), said first seal and said second seal compressed between said barrel internal surface and said plunger external surface to reduce transfer of air through an annular space between said barrel and said plunger (Fig. 7; column 1, lines 20-23).

    PNG
    media_image1.png
    488
    820
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention as made to modify the plunger of modified Tarrats to include first and second seals and first, second, and third concentric rings as claimed as taught by Chen in order to more effectively bear on and form a seal with the inner wall of the barrel in the course of reciprocating movement of the plunger.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Craig Miles (Reg. No. 45,954) on 11/23/2021.

Claim 13 has been amended as follows:
An apparatus, comprising: 
a barrel having an open barrel proximal end and a barrel distal end having a first opening and a second opening: 
3a plunger having a plunger proximal end and a plunger distal end, said plunger slidably disposed within said barrel: 
a first one-way valve coupled to said first opening at said barrel distal end through which fluid passes into said barrel upon outward draw of said plunger in said barrel; 
a second one-way valve coupled to said second opening through which fluid passes out of said barrel upon inward push of said plunger in said barrel;
a face mask coupled to said first opening; 
a receptacle coupled to said second opening; 
a fluid outlet port defining an aperture disposed in said receptacle: and 
a filter coupled to said aperture disposed in said receptacle.

Claim 19 has been amended as follows:
An apparatus, comprising: 
a barrel having an open barrel proximal end and a barrel distal end having a first opening: 
a plunger having a plunger proximal end and a plunger distal end, said plunger slidably disposed within said barrel; 
a face mask coupled to said first opening;
4a plunger retainer ring having a radially inwardly directed annular lip defining a plunger retainer ring opening, said plunger retainer ring removably coupled to said barrel proximal end with said plunger extending through said plunger retainer ring opening; 
a first concentric ring and a second concentric ring encircling said plunger in spaced apart relation proximate said plunger distal end, said first or second concentric ring engageable with said annular lip of said plunger retainer ring to prevent withdrawal of said plunger from said barrel; and 
a first seal encircling said plunger proximate said plunger distal end, said first seal disposed between said first and second concentric rings.
Claim 21 has been canceled.

Allowable Subject Matter
Claims 13, 15-17 and 19 are allowed.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6, 8-11, 20, 22 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771